Case: 21-2077   Document: 35     Page: 1   Filed: 08/29/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 THOMAS S. CARTER,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2077
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7598, Judge Michael P. Allen.
                 ______________________

                Decided: August 29, 2022
                 ______________________

    KENNETH DOJAQUEZ, Carpenter Chartered, Topeka,
 KS, argued for claimant-appellant.

     MATTHEW JUDE CARHART, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent-appellee.
 Also represented by BRIAN M. BOYNTON, PATRICIA M.
 MCCARTHY, LOREN MISHA PREHEIM; CHRISTOPHER O.
 ADELOYE, Y. KEN LEE, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
                  ______________________
Case: 21-2077     Document: 35     Page: 2    Filed: 08/29/2022




 2                                     CARTER   v. MCDONOUGH



     Before MOORE, Chief Judge, PROST and HUGHES, Circuit
                           Judges.
 HUGHES, Circuit Judge.
     Thomas S. Carter appeals from a decision of the United
 States Court of Appeals for Veterans Claims affirming a
 Board of Veterans’ Appeals decision denying Mr. Carter
 service connection for a head injury. Because the Veterans
 Court did not commit legal error in concluding that
 Mr. Carter’s injury was the result of his own willful mis-
 conduct and is therefore ineligible for service connection,
 we affirm.
                               I
      Mr. Carter served on active duty in the U.S. Marine
 Corps from 1979 until 1980. While in service, he was in-
 volved in an incident with military police (MP), who iden-
 tified him as an individual who had damaged a government
 vehicle. According to the police report, Mr. Carter became
 combative during his apprehension and struck one of the
 MPs, after which point a different MP struck Mr. Carter in
 the head with his night stick. It is undisputed that this in-
 teraction resulted in an in-service head injury to
 Mr. Carter, and that Mr. Carter currently has residuals of
 a traumatic brain injury due to the incident.
     In 1981, Mr. Carter filed his first claim with Veterans
 Affairs seeking benefits for his head injury. The VA re-
 gional office denied his claim, explaining that under 38
 C.F.R. § 3.301(a), service connection may be granted only
 when a disability was incurred or aggravated in the line of
 duty “and not the result of the veteran’s own willful mis-
 conduct.” J.A. 21. The regional office concluded that, be-
 cause Mr. Carter “sustained his injuries while forcibly
 resisting arrest,” his action “was the proximate cause of his
 injuries,” and therefore his injuries “[were] the result of
 [his] own willful misconduct” under the definition of willful
Case: 21-2077    Document: 35      Page: 3    Filed: 08/29/2022




 CARTER   v. MCDONOUGH                                      3



 misconduct in 38 C.F.R. § 3.1(n). J.A. 22. Mr. Carter did
 not appeal, and the decision became final.
      Mr. Carter filed a second claim seeking benefits for his
 traumatic brain injury in November 2009. The regional of-
 fice denied the claim, but the Board of Veterans’ Appeals
 reopened the matter in November 2014 and remanded it
 back to the regional office for further development. After
 the regional office completed additional fact finding, the
 Board determined that the only issue in dispute was
 whether Mr. Carter’s in-service injury was the result of his
 own willful misconduct. If so, service connection could not
 be granted under 38 U.S.C. § 105(a). The Board noted the
 requirements of 38 C.F.R. § 3.1(n): that willful misconduct
 “involves deliberate or intentional wrongdoing with
 knowledge of or wanton and reckless disregard of its prob-
 able consequences” and “will not be determinative unless it
 is the proximate cause of injury, disease or death.” J.A. 25
 (citing 38 C.F.R. § 3.1(n)(1), (n)(3)). The Board ultimately
 concluded that Mr. Carter’s combative behavior during his
 arrest “represent[ed] deliberate or intentional wrongdoing
 on the part of [Mr. Carter] and reckless disregard of its
 probable consequences,” and that the MP’s use of force in
 response “reasonably f[ell] within the realm of ‘probable
 consequences.’” J.A. 27. It thus denied Mr. Carter’s claims
 because his injury was the result of his own willful miscon-
 duct.
      Mr. Carter appealed to the Veterans Court, which af-
 firmed. Carter v. McDonough, No. 19-7598, 2021 WL
 954825, at *4 (Vet. App. Mar. 15, 2021) (Veterans Court De-
 cision). The Veterans Court concluded that the Board had
 applied the correct legal standard in determining that
 Mr. Carter’s head injury was the result of his own willful
 misconduct, and that its factual determinations were not
 clearly erroneous. Id. at *3–4. Mr. Carter appeals.
Case: 21-2077      Document: 35      Page: 4    Filed: 08/29/2022




 4                                       CARTER   v. MCDONOUGH



                                II
     Mr. Carter argues that the Veterans Court implicitly
 misinterpreted the legal standard for “willful misconduct”
 in 38 U.S.C. §§ 105(a) and 1131. Under 38 U.S.C. § 7292(a)
 and (c), we have jurisdiction to review the Veterans Court’s
 interpretation of those statutes. We review statutory and
 regulatory interpretations of the Veterans Court de novo.
 Gazelle v. Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017).
     In Mr. Carter’s view, the phrase “result of the veteran’s
 own willful misconduct,” as used in §§ 105(a) and 1131,
 should not be interpreted to “permit an injury resulting
 from the conduct of another person to be imputed upon the
 veteran no matter what the veteran’s conduct or actions.”
 Appellant’s Br. 6. He asserts that his injury was not due to
 his own willful misconduct but was the result of another
 person’s conduct: the MP who struck him on the head. We
 must determine if the statutes and the associated regula-
 tion defining willful misconduct, 38 C.F.R. § 3.1(n), bar a
 veteran’s claim for benefits only if his own misconduct was
 the direct cause of his injury, as Mr. Carter argues.
                                A
      We begin with the statutory and regulatory language.
 38 U.S.C. §§ 105(a) and 1131 bar a veteran from receiving
 benefits for an in-service injury or disability “if the disabil-
 ity is a result of the veteran’s own willful misconduct.” Id.
 § 1131. The VA has defined “willful misconduct” by regula-
 tion:
        Willful misconduct means an act involving
        conscious wrongdoing or known prohibited ac-
        tion. . . .
        (1) It involves deliberate or intentional wrong-
            doing with knowledge of or wanton and reck-
            less disregard of its probable consequences.
            ....
Case: 21-2077      Document: 35      Page: 5     Filed: 08/29/2022




 CARTER   v. MCDONOUGH                                          5



          (3) Willful misconduct will not be determinative
              unless it is the proximate cause of injury,
              disease or death.
 38 C.F.R. § 3.1(n).
     Together, the statutes deny service connection for an
 injury if it is “the result of the veteran’s own willful mis-
 conduct,” and the regulation further requires that the mis-
 conduct be “the proximate cause of injury.” In Ollis v.
 Shulkin, a case involving a veteran’s benefits claim for a
 qualifying additional disability, we construed a statute
 that required “the proximate cause of the disability or
 death” to be the “carelessness, negligence, lack of proper
 skill, error in judgment, or similar instance of fault on the
 part of the [VA].” 857 F.3d 1338, 1340 (Fed. Cir. 2017)
 (quoting 38 U.S.C. § 1151(a)). We concluded that proximate
 cause is defined “in terms of foreseeability,” so that liability
 “extend[s] only to those foreseeable risks created by the
 negligent conduct.” Id. at 1344 (citing Paroline v. United
 States, 572 U.S. 434, 445 (2014)).
     Under Mr. Carter’s proposed construction of the stat-
 utes, the veteran’s own willful misconduct must be the di-
 rect cause of the veteran’s injury for benefits to be denied.
 There can be no intervening willful action of another per-
 son in the causal chain. See Appellant’s Br. 12. Thus, if
 Mr. Carter had injured himself when he initially struck the
 MP while resisting arrest, that would be an injury that “is
 a result of the veteran’s own willful misconduct.” But any
 harm suffered afterward, when the MPs responded to
 Mr. Carter’s initial strike, is not the “result of” his own will-
 ful misconduct.
     The statutes do not say that the injury must be the “im-
 mediate” or “direct” result of the veteran’s misconduct. Nor
 do they say that the veteran’s misconduct must be the “im-
 mediate” or “direct” cause of the injury. They merely state
 that the injury must be the “result of” the misconduct, 38
 U.S.C. §§ 105(a) and 1131, and the VA’s regulation further
Case: 21-2077     Document: 35      Page: 6    Filed: 08/29/2022




 6                                      CARTER   v. MCDONOUGH



 requires that the misconduct be the proximate cause of the
 injury, 38 C.F.R. § 3.1(n)(3). Mr. Carter’s reading of the
 statutes ignores the regulation’s proximate causation re-
 quirement. Proximate cause does not require that the
 cause be the last link in the causal chain, nor is it neces-
 sarily extinguished due to the intervening acts of others.
 Rather, it “limits legal responsibility to ‘those [but-for]
 causes which are so closely connected with the result
 . . . that the law is justified in imposing liability.’” Ollis,
 857 F.3d at 1344 (alterations in original) (quoting W. Page
 Keeton et al., Prosser & Keeton on Torts § 41, at 264 (5th
 ed. 1984)).
     Here, the regulation requires a determination of
 whether “the causal link between conduct”—Mr. Carter’s
 resisting arrest—“and result”—his head injury—“is so at-
 tenuated that the consequence is more aptly described as
 mere fortuity.” Paroline, 572 U.S. at 445. The Board under-
 stood that inquiry and determined that the head injury was
 not a mere fortuity but rather “resulted from the military
 police officer’s striking [Mr. Carter],” which in turn “was a
 probable consequence of [Mr. Carter’s] resisting the offic-
 ers.” Veterans Court Decision at *3. The Veterans Court af-
 firmed. Id. 1
     Mr. Carter does not challenge the regulation. See Oral
 Arg. at 11:20. 2 Rather, he asserts that the regulation ap-
 plies only when determining what constitutes willful mis-
 conduct, not when determining what is a “result of” that
 misconduct. Appellant’s Br. 13. While the regulation does


     1    To the extent Mr. Carter challenges the Veterans
 Court’s factual determinations or its application of the le-
 gal standard to the facts of his case, we lack jurisdiction to
 review them. 38 U.S.C. § 7292(d)(2).
     2    A recording of the oral argument is available at
 https://oralarguments.cafc.uscourts.gov/default.aspx?fl=21
 -2077_07052022.mp3.
Case: 21-2077     Document: 35      Page: 7    Filed: 08/29/2022




 CARTER   v. MCDONOUGH                                        7



 define willful misconduct, it also explains when willful mis-
 conduct is determinative—i.e., when it may preclude a vet-
 eran from receiving benefits: “Willful misconduct will not
 be determinative unless it is the proximate cause of in-
 jury . . . .” 38 C.F.R. § 3.1(n)(3) (emphasis added). This part
 of the regulation focuses on causation once the willful mis-
 conduct has already been identified, providing a standard
 for determining whether the injury is the “result of” that
 misconduct. Mr. Carter’s construction would have us ig-
 nore that regulatory language and assume that Congress
 departed from traditional principles of causation, intend-
 ing to bar only those injuries that were directly caused by
 the veteran’s willful misconduct. We decline to do so.
                               B
     Mr. Carter also argues that the Veterans Court’s inter-
 pretation conflicts with the Supreme Court’s interpretation
 of the phrase “results from” in Burrage v. United States,
 571 U.S. 204 (2014). Appellant’s Br. 10–12. In Burrage, the
 Supreme Court explained that something “results” when it
 “[a]rise[s] as an effect, issue, or outcome from some action,
 process or design,” and thus “a phrase such as ‘results from’
 imposes a requirement of but-for causation.” Burrage, 571
 U.S. at 210, 214 (alterations in original). An event cannot
 be the result of an action “if the action merely played a non-
 essential contributing role in producing the event.” Id. at
 212. Mr. Carter argues that, under Burrage, his “willful
 misconduct was not the but-for cause of his head injury”—
 rather, the MP’s striking him on the head was. Appellant’s
 Br. 12. We disagree.
     Burrage provides a but-for causation standard to deter-
 mine actual cause or cause in fact. Actual cause simply
 means that “the former event caused the latter.” Paroline,
 572 U.S. at 444. Proximate causes are a subset of but-for
 causes—to say one event proximately caused another
 means that, first, the former event caused the latter, and
 second, that it has a sufficient connection to the result to
Case: 21-2077     Document: 35       Page: 8    Filed: 08/29/2022




 8                                       CARTER   v. MCDONOUGH



 impose liability. Id.; Ollis, 857 F.3d at 1344 (“Proximate
 cause limits legal responsibility to ‘those [but-for] causes
 which are so closely connected with the result . . . that the
 law is justified in imposing liability.’” (alterations in origi-
 nal) (quoting Keeton et al., supra, § 41, at 264)). So, to the
 extent Burrage applies to these circumstances, the Veter-
 ans Court’s proximate cause determination satisfies its
 but-for causation standard because Mr. Carter’s initial ac-
 tion of striking an MP officer—causing an MP officer to
 strike back—cannot reasonably be considered to have
 “played a nonessential contributing role in producing” his
 head injury. Burrage, 571 U.S. at 212. Rather, his head in-
 jury would not have happened “but for” that initial action.
 Indeed, the Veterans Court affirmed the Board’s determi-
 nation that “the head injury resulted from the military po-
 lice officer’s striking [Mr. Carter] and that this action was
 a probable consequence of [Mr. Carter’s] resisting the offic-
 ers.” Veterans Court Decision at *3.
                               III
     We have considered Mr. Carter’s remaining arguments
 and find them unpersuasive. The Veterans Court correctly
 interpreted the willful misconduct standard in 38 U.S.C.
 §§ 105(a) and 1131, and so we affirm its decision denying
 Mr. Carter service connection for his head injury.
                         AFFIRMED
                             COSTS
 No costs.